DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the acronym “LIDAR” is misspelled in para. [0030].  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and claims 2-8 and 10-15 dependent on them are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the term “large area optical detector”. Here, the meaning of “large area” appears to be given in paragraph [0029] of the specification, “a large area detector to receive reflected optical signals from a large angular field of view (FOV)”. However, what is considered large angular field of view is not further numerically specified, even as a range of values. Therefore, on skilled in the art, e. g. an optical engineer, could not ascertain the metes and bounds of these claims.
Clarification and correction are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson (US 2014/0376001).
With regard to claim 1, Swanson discloses an integrated circuit (photonic integrated circuit, [0008] ) comprising (see e. g. Fig. 19):
An optical signal source (laser comprising gain element, HR coating and loop reflectors)
An optical phased array configured to steer optical signals from the optical signal source in two dimensions(see para.  [0040] and Fig. 29)
A large area optical detector (photodetectors)  configured to receive reflected optical signals (received at “probe in”) associated with a field of view, disposed in a fixed position relative  to the optical phased array on the integrated circuit 
With regard to claims 2 and 3, the optical detector is integrated in an InP semiconductor (para. [0131]), which is a III-V semiconductor.
With regard to claim 4, the detector system comprises an interferometer which requires coherence (para. [0007]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson  (US 2014/0376001) in view of Krill et al.  (US  2012/0286136).
With regard to claim 9, Swanson discloses  a photonics chip as part of a LIDAR system (Abstract). The photonics chip comprises 
A laser (comprising gain element, HR coating and loop reflectors)
A splitter coupler (fixed couplers)  including an input coupled to the laser and a plurality of outputs
A phase modulation array (Fig. 28) including a plurality of inputs , each one of the plurality of inputs being coupled to a respective 
Swanson does not specifically disclose, an interface coupled to the laser, the splitter coupler, the phase modulation array, and the large area photodetector; and one or more processors communicatively coupled to the interface of the photonics chip. However, Krill teaches in the same field of endeavor, a LIDAR system  (“node”, see Figs. 2 & 3) including a transmitter (216)  with a laser source, a receiver (214) with a detector [0136], an optical phased array (220) including steering electrodes (237) and splitters providing distribution of the laser beam to the steering electrodes  [0055]. The optical layer (228), in this interpretation equivalent to the claimed “interface”,  is coupled to the laser, the steering electrodes of the phased array,  and the receiver [0049].  The optical layer is in turn coupled to the processor (208).  These additional components of the optical layer and processor provide the electronic control of the transmitted light beams, execution of operational codes and storage and retrieval of information for controlling the LIDAR apparatus (para. [0046]).  It would have been obvious to one skilled in the art, e. g. an optical engineer, to include the interface (optical layer) and processor configuration taught by Krill, in the photonics chip LIDAR of Swanson, to provide these functions.
With regard to claim 10, Swanson discloses  that the phase modulation array is two dimensional (para.  [0040] and Fig. 29).  Krill also discloses an N x N array of steering electrodes (para.  [0052]).
With regard to claim 11, the processor is configured to determine the time of flight information (Krill, change of distance, and therefore the distance itself from time of flight of laser pulses, is determined, paragraphs [0127]-[0132]).

Allowable Subject Matter
Claims 5-8 and 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious, an integrated circuit comprising: an optical phased array configured to steer optical signals and a large area optical detector, wherein the large area optical detector comprises a normal incidence photodetector portion and a waveguide photodetector portion coupled to the normal incidence photodetector portion.
Information Disclosure Statement
The information disclosure statement filed on Oct. 16, 2020 has been considered by the Examiner.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Swanson, Bower, Eldada, and Doylend (2 references) disclose LIDAR systems and optical phased arrays.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645